DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-9 in the reply filed on 28 October 2020 is acknowledged.  The traversal is on the ground(s) that the special technical feature (the assembling jig of claim 1) that is common to all claims makes a contribution over the prior art.  This is not found persuasive because the assembling jig of claim 1 does not make a contribution over the prior art as seen in the prior art rejection down below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4, 6, are 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (JP 2017-136931A) hereinafter Hirai in view of Schueler (US 7,874,052 B2).
	Examiner notes U.S. PG Pub. 2019/0030588A1 exists within the patent family of Hirai. This U.S. PG pub. document has been utilized as a convenient translation of Hirai. All references to pages, columns, lines and reference numerals cited below are in regards to the US PG pub.
Regarding claim 1, Hirai teaches an aircraft fuselage assembling jig (51) (Fig 6; Abstract) comprising:
A base (60) provided with a plurality of frame indexes (58) for positioning both ends of a plurality of aircraft fuselage frames (Fig 6; [0106]-[0107]); 
A plurality of header plates (53), each of which protrudes from the base (60) so as to extend along an aircraft fuselage panel, the header plates (53) being arranged parallel to each other in an axial direction of the aircraft fuselage panel (Fig 6; [0106]); and
A plurality of cylinders (54) radially provided on each of the plurality of header plates (53), the cylinders (54) moving respective receiving members in a radial direction of the aircraft fuselage panel, the receiving members contacting a skin included in the aircraft fuselage panel (Examiner notes that the “receiving members”, “a skin”, and “aircraft fuselage panel” are not positively required as part of the assembling jig. However it can be interpreted that the cylinders (54) are capable of 
Hirai does not explicitly disclose the cylinders are electric.
Schueler teaches a seam structure assembly of aircraft fuselages (Title; Abstract) and further teaches the assembly may comprise electric cylinders to move members (Fig 1; Col 5, Ln 34-42).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the jig of Hirai such that the cylinders are electrical cylinders as taught by Schueler to obtain the predictable result of moving the cylinder and clamping the fuselage panel (see MPEP 2143(B) for the prima facie case of obviousness of substituting one known element for another to obtain predictable results).
Regarding claim 2, as stated before, the aircraft fuselage panel is not positively required as part of the assembling jig, and the limitation regarding the aircraft fuselage panel reads on functional language.
Hirai teaches the plurality of frame indexes (58) include a plurality of movable frame indexes each of which moves in the axial direction of the aircraft fuselage panel (Fig 6; [0106]). Hirai teaches the frame indexes (58) are capable of moving between a first position and a second position, the first position capable of corresponding to one types of shear tie arrangement patterns, the second position capable of corresponding to the other type of shear tie arrangement pattern.
Regarding claim 4, as stated before, the aircraft fuselage panel is not positively required as part of the assembling jig, and the limitation regarding the aircraft fuselage panel reads on functional language.
Hirai teaches at least one of the plurality of header plates (53) is provided with a plurality of stringer indexes (54) which are capable of moving between an engagement position and a non-engagement position and also engaging one type of stringer and another type of stringer (Fig 6; [0113]).
Regarding claim 6, as stated before, the aircraft fuselage panel is not positively required as part of the assembling jig, and the limitation regarding the aircraft fuselage panel reads on functional language.
Hirai teaches an end plate (examiner will interpret the end support material (53) to be an end plate) that protrudes, outside the aircraft fuselage panel, from the base (60) so as to extend along the aircraft fuselage panel (Fig 6). Hirai further teaches wherein the end plate is provided with a plurality of edge indexes (54) which are capable of moving between  a contract position and a non-contact position, and also contacting an edge of a of type of skin and another type of skin.
Regarding claim 8, Hirai teaches the plurality of header plates (53) protrude upward from the base (60) (Fig 6). 
Regarding claim 9, as similarly discussed in claim 1 above, Hirai teaches cylinders (54) provided on the base (60), but does not explicitly disclose that the cylinders are electric. Furthermore, as the fuselage panel is not positively claimed, the cylinders would be capable of correcting deflection of an end portion of the aircraft fuselage panel between the plurality of header plates (see Hirai, [0113]). 
.
Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Schueler as applied to claims 2, 4, and 6 above, and further in view of Jones et al. (US 6,430,796 B1) hereinafter Jones.
Regarding claims 3, 5 and 7, Hirai teaches the base (60) includes a pair of side beams (52) extending in the axial direction of the aircraft fuselage panel, the pair of side beams (52) being provided with the plurality of frame indexes (58) (Fig 6; [0106]).
Hirai does not explicitly disclose each of the pair of side beams is provided with at least one frame index actuator, the header plates are provided with two index actuators, and the end plate is provided with edge index actuators that move between a first and a second position.
Jones teaches an apparatus for performing automated manufacturing operations on panel-shaped workpieces (Title; Abstract) and further teaches that it is known in the art to have elements of an assembly jig driven by actuators (Col 4, Ln 18-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the jig of Hirai and Schueler such that the sides beams, header plates, and end plate are provided with actuators that moves between a first position and second position as taught by Jones to efficiently and accurately move their respective indexes.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/
Examiner, Art Unit 3726                  

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726